DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 8 is objected to because of the following informalities: the preamble concludes with a period when it should conclude with a colon (“:”). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narula et al. (US 2011/0276712), hereafter “Narula.” 
Regarding claim 1, Narula teaches a method for transmitting a stream, performed by a streaming server (Narula: 400 of FIG. 5), comprising:	receiving a streaming request from a stream receiver (Narula: 105, 530 of FIG. 5), wherein the streaming request comprises a stream identifier and a type of the stream receiver (Narula: par 0044 […multi-out distribution server 400 receives 530 a request from client device 105 for the piece of media content encoded in the reconstructed working-container-format media container…in some embodiments, the request may include an explicit indication of the client type.]);	obtaining an encapsulated stream by performing protocol encapsulation on a stream corresponding to the stream identifier based on a streaming protocol corresponding to the type (Narula: 540, 545 of FIG. 5; par 0046); and 	transmitting the encapsulated stream to the stream receiver (Narula: 555 of FIG. 5; par 0046). 

Regarding claim 8, a streaming server (Narula: 400 of FIG. 5), comprising: 	at least one processor (Narula: par 0021); and	a memory communicatively connected to the at least one processor (Narula: par 0021); wherein,	the memory is configured to store instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to perform (Narula: par 0021): 	receiving a streaming request from a stream receiver (Narula: 105, 530 of FIG. 5), wherein the streaming request comprises a stream identifier and a type of the stream receiver (Narula: par 0044 […multi-out distribution server 400 receives 530 a request from client device 105 for the piece of media content encoded in the reconstructed working-container-format media container…in some embodiments, the request may include an explicit indication of the client type.]); 	obtaining an encapsulated stream by performing protocol encapsulation on a stream corresponding to the stream identifier based on a streaming protocol corresponding to the type (Narula: 540, 545 of FIG. 5; par 0046); and 	transmitting the encapsulated stream to the stream receiver (Narula: 555 of FIG. 5; par 0046). 

Regarding claim 15, a non-transitory computer-readable storage medium storing computer instructions (Narula: par 0021), wherein the computer instructions are configured to cause a computer to perform a method for transmitting a stream, the method comprising:	receiving a streaming request from a stream receiver (Narula: 105, 530 of FIG. 5), wherein the streaming request comprises a stream identifier and a type of the stream receiver (Narula: par 0044 […multi-out distribution server 400 receives 530 a request from client device 105 for the piece of media content encoded in the reconstructed working-container-format media container…in some embodiments, the request may include an explicit indication of the client type.]);	obtaining an encapsulated stream by performing protocol encapsulation on a stream corresponding to the stream identifier based on a streaming protocol corresponding to the type (Narula: 540, 545 of FIG. 5; par 0046); and 	transmitting the encapsulated stream to the stream receiver (Narula: 555 of FIG. 5; par 0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narula et al. (US 2011/0276712) in view of Fang et al. (CN 111818360 B).
Regarding claim 2, Narula does not teach the method of claim 1, further comprising:	determining, in response to receiving a stream address application request from a signaling server, an address and a port for a stream to be received on the streaming server;	transmitting the address and the port to the signaling server to request a third-party platform to push streams; and 	receiving a stream pushed by the third-party platform based on the address and the port.	Fang teaches: 	determining, in response to receiving a stream address application request from a signaling server, an address and a port for a stream to be received on the streaming server (Fang: p. 5 [S102: based on the on-demand request, sending the query request to the streaming media server, so as to obtain the port and the network address of the available streaming media server.]);	transmitting the address and the port to the signaling server to request a third-party platform to push streams (Fang: p. 6 [the signalling server returns the playing address of the real-time audio and video of the streaming media receiver through the Http protocol. the media all terminal receives the ACK message sent by the SIP signalling server, starting to push audio and video media stream to the streaming media server. the media request end can start to use the real-time audio/video play address pull flow to live.]); and 	receiving a stream pushed by the third-party platform based on the address and the port (Fang: p. 5-6).	It would have been obvious to one of ordinary skill to perform the stream connection establishment of Fang within the Narula system with predictable results. One would be motivated to make the combination to provide the predictable benefit of establishing streaming sessions using Session Initiation Protocol (SIP), thereby enhancing compatibility and session setup with the wide variety of devices that support that signaling protocol. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Fang and Narula disclose systems for establishing streaming sessions with client devices. In view of this substantial similarity it would have been readily apparent that various beneficial features of Fang could have been implemented within the Narula system with predictable results and a beneficial effect. 

Regarding claim 9, the server of claim 8, wherein when the instructions are executed by the at least one processor, the at least one processor is caused to perform:	determining, in response to receiving a stream address application request from a signaling server, an address and a port for a stream to be received on the streaming server (Fang: p. 5 [S102: based on the on-demand request, sending the query request to the streaming media server, so as to obtain the port and the network address of the available streaming media server.]);	transmitting the address and the port to the signaling server to request a third-party platform to push streams (Fang: p. 6 [the signalling server returns the playing address of the real-time audio and video of the streaming media receiver through the Http protocol. the media all terminal receives the ACK message sent by the SIP signalling server, starting to push audio and video media stream to the streaming media server. the media request end can start to use the real-time audio/video play address pull flow to live.]); and 	receiving a stream pushed by the third-party platform based on the address and the port (Fang: p. 5-6). 

Regarding claim 16, the non-transitory computer-readable storage medium of claim 15, wherein the method further comprises:	determining, in response to receiving a stream address application request from a signaling server, an address and a port for a stream to be received on the streaming server (Fang: p. 5 [S102: based on the on-demand request, sending the query request to the streaming media server, so as to obtain the port and the network address of the available streaming media server.]);	transmitting the address and the port to the signaling server to request a third-party platform to push streams (Fang: p. 6 [the signalling server returns the playing address of the real-time audio and video of the streaming media receiver through the Http protocol. the media all terminal receives the ACK message sent by the SIP signalling server, starting to push audio and video media stream to the streaming media server. the media request end can start to use the real-time audio/video play address pull flow to live.]); and	receiving a stream pushed by the third-party platform based on the address and the port (Fang: p. 5-6).

Claims 4, 5, 11, 12, and 18 are rejected as being unpatentable over Narula et al. (US 2011/0276712) in view of Koster et al. (US 2010/0153827), hereafter “Koster.”
Regarding claim 4, Narula teaches the method of claim 1, wherein transmitting the encapsulated stream to the stream receiver comprises:	determining a plurality of stream data packets to be transmitted to the stream receiver based on the encapsulated stream (Narula: par 0042).	Narula does not explicitly teach: 	transmitting the plurality of stream data packets to the stream receiver in batches. 	Koster teaches: 	transmitting a plurality of stream data packets to a stream receiver in batches (Koster: par 0013, 0035, 0036).	It would have been obvious to one of ordinary skill in the art to implement the batch transmission of Koster within the Narula system with predictable results. One would be motivated to make the combination to provide the predictable benefit of efficiency gains that come from performing packet transmission in batches. One would further be motivated to make the combination to provide the benefit of recovering missing packets using batch transmission, thereby enhancing the integrity of the streams of Narula. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Narula and Koster relate to encapsulating streams in appropriate formats for receiving client devices. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Koster could have been implemented within the Narula system with predictable results and a beneficial effect. 

Regarding claim 5, the method of claim 1, wherein transmitting the encapsulated stream to the stream receiver comprises:	determining a plurality of stream data packets to be transmitted to the stream receiver based on the encapsulated stream (Narula: par 0042); and 	transmitting the plurality of stream data packets to the stream receiver based on a response closing instruction (Koster: par 0035, 0036). 

Regarding claim 11, the server of claim 8, wherein when the instructions are executed by the at least one processor, the at least one processor is caused to perform:	determining a plurality of stream data packets to be transmitted to the stream receiver based on the encapsulated stream (Narula: par 0042); and 	transmitting the plurality of stream data packets to the stream receiver in batches (Koster: par 0013, 0035, 0036).

Regarding claim 12, the server of claim 8, wherein when the instructions are executed by the at least one processor, the at least one processor is caused to perform:	determining a plurality of stream data packets to be transmitted to the stream receiver based on the encapsulated stream (Narula: par 0042); and 	transmitting the plurality of stream data packets to the stream receiver based on a response closing instruction (Koster: par 0035, 0036). 

Regarding claim 18, the non-transitory computer-readable storage medium of claim 15, wherein transmitting the encapsulated stream to the stream receiver comprises: 	determining a plurality of stream data packets to be transmitted to the stream receiver based on the encapsulated stream (Narula: par 0042); and 	transmitting the plurality of stream data packets to the stream receiver in batches, and/or transmitting the plurality of stream data packets to the stream receiver based on a response closing instruction (Koster: par 0013, 0035, 0036).

Claims 6, 7, 13, 14, 19, and 20 are rejected as being unpatentable over Narula et al. (US 2011/0276712) in view of Ceng (CN 105391968 A).
Regarding claim 6, Narula does not teach the method of claim 1, wherein there are a plurality of threads for transmitting the stream; and	a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling.	Ceng teaches: 	wherein there are a plurality of threads for transmitting a stream (Ceng: p. 6 […wherein there are a plurality of threads for transmitting the stream; and a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling.]); and	a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling (Ceng: p. 6 […wherein there are a plurality of threads for transmitting the stream; and a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling.]).	It would have been obvious to one of ordinary skill in the art to utilize the thread scheduling technique of Ceng to perform the video packaging/encapsulation for the streams of Narula with predictable results. One would be motivated to make the combination to provide the predictable benefit of making efficient use of multiple processors using multiple threads for performing packaging/encapsulation processes. One would further be motivated to make the combination to provide the benefit of thread weighting so as to effectively allocate resources to the highest priority streams. One would still further be motivated to make the combination in view of the substantial similarity of the references. Both Ceng and Narula relate to processing media data prior to streaming it to a client. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Ceng could have been implemented within the Narula system with predictable results and a beneficial effect. 

Regarding claim 7, the method of claim 6, further comprising:	in response to existence of a copy of the stream in performing the thread switching process, stopping repeated copying of the stream (Ceng: p. 3 […creating a thread to process appointed video session, the specified video session is released, releasing the thread.]).

Regarding claim 13, the server of claim 8, wherein there are a plurality of threads for transmitting the stream (Ceng: p. 6 […wherein there are a plurality of threads for transmitting the stream; and a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling.]); and 	a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling (Ceng: p. 6 […wherein there are a plurality of threads for transmitting the stream; and a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling.]).

Regarding claim 14, the server of claim 13, wherein when the instructions are executed by the at least one processor, the at least one processor is caused to perform:	in response to existence of a copy of the stream in performing the thread switching process, stopping repeated copying of the stream (Ceng: p. 3 […creating a thread to process appointed video session, the specified video session is released, releasing the thread.]).

Regarding claim 19, the non-transitory computer-readable storage medium of claim 15, wherein there are a plurality of threads for transmitting the stream (Ceng: p. 6 […wherein there are a plurality of threads for transmitting the stream; and a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling.]); and	a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling (Ceng: p. 6 […wherein there are a plurality of threads for transmitting the stream; and a switching mode of the plurality of threads in transmitting the encapsulated stream to the stream receiver is to perform a thread switching process on the plurality of threads through a thread scheduling.]).

Regarding claim 20, the non-transitory computer-readable storage medium of claim 19, wherein the method further comprises: 	in response to existence of a copy of the stream in performing the thread switching process, stopping repeated copying of the stream (Ceng: p. 3 […creating a thread to process appointed video session, the specified video session is released, releasing the thread.]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454